Citation Nr: 1132286	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1944 to May 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before a Decision Review Officer (DRO) at a January 2008 hearing at the RO.  The Veteran also testified before the undersigned Veterans Law Judge of the Board at a May 2009 videoconference hearing.  Transcripts of each hearing have been associated with the claims file.

A July 6, 2009 Board decision denied the Veteran's application to reopen a claim of entitlement to service connection for a low back disability.  The Veteran appealed the July 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 19, 2011 memorandum decision, the Court reversed the Board's July 2009 decision and ordered the Board to reopen the Veteran's claim.

The reopened claim of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a January 19, 2011 memorandum decision, the Court ordered the Board to reopen the Veteran's claim of entitlement to service connection for a low back disability.

CONCLUSIONS OF LAW

1.  The RO's June 1988 rating decision is final as to the denial of a petition to reopen a claim of service connection for a low back disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the June 1988 RO decision is new and material, and the Veteran's claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the reopening of the claim for service connection for a low back disability, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to VA's duties to notify the Veteran, and to assist the Veteran in the development, of evidence necessary to substantiate that claim is rendered moot.

A June 1988 rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for a low back disability.  Following notice to the Veteran, with appellate rights, in June 1988, no appeal was taken from that determination.  As such, the June 1988 RO decision is final.  38 U.S.C.A. § 7105.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In November 2006 the Veteran filed an application to reopen the claim.  In a February 2007 decisional letter the RO denied the Veteran's application to reopen the claim, and the present appeal ensued.

In a January 19, 2011 memorandum decision the Court determined (primarily on the basis of the Veteran's statements) that evidence received since a June 1988 prior RO denial constituted new and material evidence, and as such ordered the Board to reopen the Veteran's low back claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  To that extent only, the appeal is allowed.


REMAND

While new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, whether the Veteran has low back disability that is related to service is a medical question and requires medical expertise.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination of the spine.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current low back disability that is related to service.

2.  The AOJ should then, based on all the evidence of record, adjudicate the issue of entitlement to service connection for a low back disability.  In doing so, the AOJ must specifically consider the provisions of 38 U.S.C.A. § 1154(b).  If the benefit sought is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


